DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 27-31, 152-160, 166-171 are pending. Claims 27-31 are withdrawn. 
The grounds of rejection set forth below over Nyuu et al. (US 2018/0162580, US equivalent to WO 2016/181676) are based upon information received in an information disclosure statement filed by Applicant on 1/28/2022, which is within the time period set forth in 37 CFR 1.97(c), namely which is more than three months after the filing of the application and which is after the mailing of the first action on the merits on 7/28/2021.


Claim Rejections - 35 USC § 102

Claims 152-155, 157-160, 166-171 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larimer et al. (US 2017/0204279). 
	Regarding claim 152: Larimer is directed to an article comprising: 
	A substrate 
	A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface ([0051] Larimer). An interfacial modifier of silica or PTFE particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 5 wherein silica fibers and particles form a boundary region on the surface of the latex and are partially disposed in the wet latex liquid. The boundary region has different rheology properties from the liquid and contacting phase. Specifically, the boundary region is formed from solid fibers and particles, while the liquid latex is a liquid and the contacting phase of water is also a liquid. 
	Regarding claim 153: A plurality of solid features defining a plurality of regions therebetween and a liquid disposed between the plurality of regions the plurality of solid features containing the liquid in the plurality of regions at equilibrium. Specifically, the wet latex comprises silica fibers and silica particles within the wet liquid latex. The 
	Regarding claim 154: A mobile excess layer of liquid is disposed above the plurality of particles. Specifically, the layer is applied as a latex paint wherein the silica particles are embedded. See Fig. 5.
	Regarding claim 155: A plurality of solid features are coupled to the substrate. As shown in Fig. 5 some of the silica particles are in contact with the solid latex substrate. 
	Regarding claims 157-158: An additive is disposed in the liquid to modify the rheology of the liquid. Specifically, fibers formed from silica and/or silica particles would be expected by one skilled in the art to increase the rheology of the liquid latex.
Regarding claim 159: The boundary region has a higher yield stress than the contacting phase. Specifically, the yield stress is defined as the applied stress that must exceeded in order to make a structured fluid flow. Given the surface of Larimer is a non-stick surface, it is reasonable to conclude the applied stress to the water flow on the surface of the non-stick surface is less than the applied stress that must be exceeded to make the hydrophobic material applied to the surface flow. In other words, a greater force is required to remove the latex coating from the substrate than water from the non-stick surface. 
Regarding claim 160: A liquid is hydrophobic and the contacting phase is hydrophilic. Specifically, the contacting phase is water, and the liquid coating has a 
A partition coefficient of the interfacial modifier is not mentioned. However, the coating comprises silica or PTFE, which is the same as the interfacial modifier of the present invention. 
Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
Hence, the interfacial modifier having a partition coefficient of less than 1 is an inherent property. 
	Regarding claim 166: Larimer is directed to an article comprising: 
	A substrate 
	A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface ([0051] Larimer). An interfacial modifier of silica or PTFE particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 5 wherein silica fibers and particles form a boundary region on the surface of the latex and are partially disposed in the wet latex liquid. 
The boundary region is formulated to change the viscosity of the boundary region upon contact with the contacting phase. Specifically, the boundary region is formed 
The boundary region has a roll off angle less than the first roll off angle. Specifically, the roll off angle is less than 20 degrees after the coating is applied ([0051] Larimer). Given that a decreasing roll off angle is correlated with increased hydrophobicity, it is reasonable to conclude the roll off angle of the boundary region is less than the substrate. 
	Regarding claim 167: Larimer is directed to an article comprising: 
	A substrate 
	A plurality of solid features are disposed on the substrate, the plurality of solid features defining interstitial regions between the solid particles. Specifically, dry particles are applied to the substrate ([0099]). As illustrated in Fig. 5 the silica particles in contact with the solid latex substrate, and therefore form features defining interstitial regions between the solid particles. 
A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface ([0051] Larimer). An interfacial modifier of silica or PTFE particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 5 wherein silica fibers and particles form a boundary region on the surface of the latex and are partially disposed in the wet latex liquid. The boundary 
The boundary region has different rheology properties from the liquid and contacting phase. Specifically, the boundary region is formed from solid fibers and particles, while the liquid latex is a liquid and the contacting phase of water is also a liquid. 
Regarding claim 168: The liquid latex is immiscible with the contacting phase of water. 
	Regarding claim 169: Larimer is directed to an article comprising: 
	A substrate 
	A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface ([0051] Larimer). An interfacial modifier of silica or PTFE particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 5 wherein silica fibers and particles form a boundary region on the surface of the latex and are partially disposed in the wet latex liquid. The boundary region has different properties from the liquid and contacting phase. Specifically, the boundary region is formed from solid fibers and particles, while the liquid latex is a liquid and the contacting phase of water is also a liquid. 

The boundary region has a lubricity greater than a lubricity of the liquid. Specifically, the water contact angle is greater than 90° ([0006]) and is by definition hydrophobic, and therefore it can be concluded the boundary region has a lubricity greater than a lubricity of the liquid. 
	Regarding claim 170: Larimer is directed to an article comprising: 
	A substrate 
	A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface ([0051] Larimer). An interfacial modifier of silica or PTFE particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 5 wherein silica fibers and particles form a boundary region on the surface of the latex and are partially disposed in the wet latex liquid. 
The boundary region has a higher yield stress than the contacting phase. Specifically, the yield stress is defined as the applied stress that must exceeded in order to make a structured fluid flow. Given the surface of Larimer is a non-stick surface, it is reasonable to conclude the applied stress to the water flow on the surface of the non-stick surface is less than the applied stress that must be exceeded to make the 
Regarding claim 171: Larimer is directed to an article comprising: 
	A substrate 
	A hydrophobic liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface ([0051] Larimer). 
	The contacting phase is hydrophilic. Specifically, water is hydrophilic and immiscible with the liquid. 
An interfacial modifier of silica or PTFE particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 5 wherein silica fibers and particles form a boundary region on the surface of the latex and are partially disposed in the wet latex liquid. 
The boundary region has different properties from the liquid and contacting phase. Specifically, the boundary region is formed from solid fibers and particles, while the liquid latex is a liquid and the contacting phase of water is also a liquid. 
A partition coefficient of the interfacial modifier is not mentioned. However, the coating comprises silica or PTFE, which is the same as the interfacial modifier of the present invention. 
In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
Hence, the interfacial modifier having a partition coefficient of less than 1 is an inherent property. 
The boundary region has a lubricity greater than a lubricity of the liquid. Specifically, the water contact angle is greater than 90° ([0006]) and is by definition hydrophobic, and therefore it can be concluded the boundary region has a lubricity greater than a lubricity of the liquid. 


Claims 152-155, 157-160, 166-171 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyuu et al. (US 2018/0162580). 
Regarding claim 152, 166, 169, 170-171: Nyuu is directed to an article comprising:
a substrate of a base material ([0034]
a liquid disposed on the substrate. Specifically, a gel like coating is on the surface of a base material. 
a contacting phase, the contacting phase immiscible with the liquid. Specifically, the contacting phase include mayonnaise, ketchup, etc. ([0080] Nyuu). 

Properties of viscosity, rheology, yield stress, and lubricity are considered inherent. 


Claim Rejections - 35 USC § 103

Claim 156 is rejected under 35 U.S.C. 103 as being unpatentable over Larimer as applied to claim 153 above, and further in view of Das et al. (US 2018/0117828). 
Regarding claim 156: Larimer doesn’t mention solid features formed in the substrate. 
Das is directed to surface modification of polymeric materials to make the surface non-stick. The polymer surface comprises solid features of micropillars into the substrate (equivalent to solid features formed in the substrate). One skilled in the art would have been motivated to have embossing the surfaces of Larimer to produce a surface having micropillars to increase adherence of silica particles by utilizing in combination an adhesive layer and micropillars ([0029] Das). This is relevant since a . 


Response to Arguments

Applicant's arguments filed 1/28/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 7 Remarks) claims 160 and 171 have been amended to clarify the partition coefficient.
This argument is persuasive and this rejection has been withdrawn.

Applicant argues (p. 8 Remarks) claim 152 is allowable since a boundary region is not disclosed. Although Nowak was mentioned, it appears Laimer was intended. 
The present specification indicates a boundary region is created by the interfacial modifier, although a “boundary region” per se is not well defined. The figures do not include a boundary region. Further, the liquid coating on the substrate that contains silica or PTFE of Larimer is sufficient to be equivalent to a “boundary region” given 
Applicant is correct, Larimer was intended, not Nowak. 

	Applicant argues (p. 8 Remarks) Larimer does not disclose a change in rheology in the boundary region nor the claimed roll off angle. 
The boundary region has a roll off angle less than the first roll off angle. Specifically, the roll off angle is less than 20 degrees after the coating is applied ([0051] Larimer). Given that a decreasing roll off angle is correlated with increased hydrophobicity, it is reasonable to conclude the roll off angle of the boundary region is less than the substrate. 

	Applicant argues (p. 9 Remarks) with regards to claim 167, a boundary region having a lubricity greater than a lubricity of the liquid is not disclosed. 
This argument is not found persuasive since the boundary region has a lubricity greater than a lubricity of the liquid. Specifically, the water contact angle is greater than 90° ([0006]) and is by definition hydrophobic, and therefore it can be concluded the boundary region has a lubricity greater than a lubricity of the liquid. 


	This argument is not found persuasive for the same reasons as above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764